       Case 2:20-cv-01144-JAM-DB Document 7 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                     No. 2:20-cv-1144 JAM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA, SAN
      JOAQUIN COUNTY,
15

16                       Defendants.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On October 26, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has filed objections to the

24   findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                       1
      Case 2:20-cv-01144-JAM-DB Document 7 Filed 01/04/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed October 26, 2020 (ECF No. 5) are adopted in
 3   full;
 4             2. Plaintiff’s June 5, 2020 application to proceed in forma pauperis (ECF No. 2) is
 5   denied;
 6             3. Plaintiff’s June 26, 2020 amended complaint (ECF No. 3) is dismissed without leave to
 7   amend; and
 8             4. This action is dismissed.
 9

10
     DATED: December 30, 2020                          /s/ John A. Mendez
11                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
